tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c l d zz jun ti ep aay an _ we uniform issue list xxxxxxxxxxxxxx xxxxxxxkxxkxkxkxkk xxxxxkxxxxxkxkxkxk legend taxpayer a xxxxxxxxxxkxkxx plan b xxxxxxxxxxxxxxk xxxxxxxxxxxxkxx financial_institution c xxxxxxxxxxxkxx financial_institution d xxxxxxxxxxxxxx irae amount xxxxxxxxxxxxkxx xxxxxxxxxxxxkx dear xxxxxxxxxxxxxx this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he-received a distribution from plan b totaling amount taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to a medical_condition that occurred within the 60-day rollover period taxpayer a maintained plan b an eligible_retirement_plan which was maintained by financial_institution c on november distribution of amount from plan b with the intention to rollover the distribution within the 60-day rollover period on november rollover period taxpayer a suffered a medical injury whicn necessitated within the 60-day taxpayer a received a hospitalization and he remained hospitalized until december’ a asserts that he was unable to move or take care of any of his financial affairs while undergoing medical treatment taxpayer a has submitted medical records including a letter from his physician that documents his state of mental and physical health during the period on january after recovering from the medical_condition and after the expiration of the 60-day period taxpayer a completed the rollover of amount with financial_institution d depositing amount into irae taxpayer a asserts that amount has not been used for any other purpose taxpayer based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and c b of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to a medical injury that occurred during the 60-day rollover period therefore pursuant to sec_402 the service hereby waives the day rollover requirement with respect to the distribution of amount from plan b provided all other requirements of sec_402 of the code except the day requirement were met with respect to taxpayer a’s contribution of amount into irae on january contribution within the meaning of sec_402 of the code such contribution will be considered a rollover no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification no xxxxxxxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 __ ’ sincerely yours cb a blather carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
